


Exhibit 10(o)

 

CBS CORPORATION

 2005 RSU PLAN FOR OUTSIDE DIRECTORS

 (as amended and restated through January 29, 2010)

 

ARTICLE I

 

GENERAL

 

Section 1.1    Purpose.

 

The purpose of the CBS Corporation 2005 RSU Plan for Outside Directors, as
amended from time to time (the “Plan”), is to benefit and advance the interests
of CBS Corporation, a Delaware corporation (the “Company”), and its subsidiaries
by obtaining and retaining the services of qualified persons who are not
employees of the Company or its subsidiaries to serve as directors and to induce
them to make a maximum contribution to the success of the Company and its
subsidiaries.

 

Section 1.2    Definitions.

 

As used in the Plan, the following terms shall have the following meanings:

 

(a)         “Agreement” shall mean the written agreement and/or certificate or
other documentation governing an Award under the Plan, which shall contain terms
and conditions not inconsistent with the Plan and which shall incorporate the
Plan by reference.

 

(b)         “Annual RSU Grant” shall mean a grant of Director RSUs made pursuant
to Section 2.1(b), Section 2.1(c) or Section 2.1(d).

 

(c)          “Award” shall mean any Director RSU or Dividend Equivalent.

 

(d)         “Board” shall mean the Board of Directors of the Company.

 

(e)         “Class B Common Stock” shall mean the shares of Class B Common
Stock, par value $0.001 per share, of the Company.

 

(f)          “Company” shall have the meaning set forth in Section 1.1.

 

(g)         “Director RSUs” shall mean a contractual right granted to a
Participant pursuant to Article II to receive shares of Class B Common Stock,
subject to the terms and conditions set forth in the Plan. Director RSUs shall
be settled exclusively in Class B Common Stock. Director RSUs include the
Initial RSU Grants, the Prorated RSU Grants and the Annual RSU Grants.

 

--------------------------------------------------------------------------------


 

(h)         “Dividend Equivalent” shall mean a right to receive a payment based
upon the value of the regular cash dividend paid on a specified number of shares
of Class B Common Stock as set forth in Article III below. Payment in respect of
Dividend Equivalents upon settlement shall be in shares of Class B Common Stock
except as set forth in Article III below.

 

(i)          “Effective Date” shall mean the effective date of the Plan provided
for in Article VII below.

 

(j)          “Fair Market Value” of a share of Class B Common Stock on a given
date shall mean, unless otherwise determined by the Board, the closing price on
such date on the New York Stock Exchange or other principal stock exchange on
which the Class B Common Stock is then listed, as reported by The Wall Street
Journal (Northeast edition) as the 4:00 p.m. (New York time) closing price or as
reported by any other authoritative source selected by the Company.

 

(k)         “Initial RSU Grant” shall have the meaning set forth in Section 2.1.

 

(l)          “Outside Director” shall mean any member of the Board who is not an
employee of the Company or any of its Subsidiaries.

 

(m)        “Participant” shall mean any Outside Director to whom Awards have
been granted under the Plan.

 

(n)         “Plan” shall have the meaning set forth in Section 1.1.

 

(o)         “Prorated RSU Grant” shall have the meaning set forth in
Section 2.1.

 

(p)         “RSUs” shall have the meaning set forth in Section 2.1.

 

(q)         “Stock Option Plan” shall mean the CBS Corporation 2000 Stock Option
Plan for Outside Directors, as amended from time to time.

 

(r)          “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

 

Section 1.3    Administration of the Plan.

 

The Plan shall be administered by the members of the Board who are not Outside
Directors, and such Board members shall determine all questions of
interpretation, administration and application of the Plan. Such Board members’
determinations shall be final and binding in all matters relating to the Plan.
The Board may authorize any officer of the Company to execute and deliver an
Agreement on behalf of the Company to a Participant.

 

2

--------------------------------------------------------------------------------


 

Section 1.4    Eligible Persons.

 

Awards shall be granted only to Outside Directors.

 

Section 1.5    Class B Common Stock Subject to the Plan.

 

Subject to adjustment in accordance with the provisions of Article IV hereof,
the maximum number of shares of Class B Common Stock available for Awards made
under the Plan on or after January 1, 2009, when aggregated with the number of
shares of Class B Common Stock available for awards made under the Stock Option
Plan on or after January 1, 2009, shall be 1,681,995 shares plus any shares that
are available to be regranted pursuant to the last sentence of this Section 1.5.
The shares of Class B Common Stock shall be made available from authorized but
unissued shares of Class B Common Stock or from shares of Class B Common Stock
issued and held in the treasury of the Company. The settlement of any Awards
under the Plan in any manner shall result in a decrease in the number of shares
of Class B Common Stock which thereafter may be issued for purposes of this
Section 1.5 by the number of shares issued upon such settlement. Shares of
Class B Common Stock with respect to which Awards lapse, expire or are cancelled
without being settled or are otherwise terminated may be regranted under the
Plan.

 

ARTICLE II

 

 RESTRICTED SHARE UNITS

 

Section 2.1    Grants of Restricted Share Units (“RSUs”).

 

(a)         On the date of the Company’s 2005 Annual Meeting of Stockholders,
each Outside Director as of such date shall automatically be granted a number of
Director RSUs determined by dividing (i) $55,000 by (ii) the Fair Market Value
of one share of Class B Common Stock on the date of grant, with each fractional
RSU rounded up to the next highest whole RSU (the “Initial RSU Grant”). The
Initial RSU Grant is made in respect of the period from the date of the
Company’s 2005 Annual Meeting of Stockholders through January 31, 2006, and only
persons who are Outside Directors as of the Company’s 2005 Annual Meeting of
Stockholders shall be entitled to receive the Initial RSU Grant.

 

(b)         On January 31, 2006 and 2007, each Outside Director shall
automatically be granted a number of Director RSUs determined by dividing
(i) $55,000 by  (ii) the Fair Market Value of one share of Class B Common Stock
on the date of grant, with each fractional RSU rounded up to the next highest
whole RSU.

 

(c)          On January 31, 2008 and 2009, each Outside Director shall
automatically be granted a number of Director RSUs determined by dividing
(i) $75,000 by  (ii) the Fair Market Value of one share of Class B Common Stock
on the date of grant, with each fractional RSU rounded up to the next highest
whole RSU.

 

3

--------------------------------------------------------------------------------


 

(d)         On January 31, 2010 and each January 31st thereafter, each Outside
Director shall automatically be granted a number of Director RSUs determined by
dividing (i) $100,000 by (ii) the Fair Market Value of one share of Class B
Common Stock on the date of grant, with each fractional RSU rounded up to the
next highest whole RSU.

 

(e)         Effective November 1, 2007, in the event that an Outside Director
joins the Board following the date of an Annual RSU Grant, but during the
calendar year of the grant, such Outside Director shall automatically receive,
five (5) business days following the date he or she joins the Board, a Prorated
RSU Grant. A “Prorated RSU Grant” shall mean a grant of a number of Director
RSUs determined by dividing (i) the product of (a) the value of the Annual RSU
Grant for that calendar year divided by 12 and (b) the number of months
remaining in such calendar year from the date the Outside Director joins the
Board (counting the month of joining as a full month), by  (ii) the Fair Market
Value of one share of Class B Common Stock on the date of grant, with each
fractional RSU rounded up to the next highest whole RSU.

 

With respect to calendar year 2007, an Outside Director who joined the Board
following the date of the 2007 Annual RSU Grant but prior to November 1, 2007
shall receive a Prorated RSU Grant on November 1, 2007.

 

(f)         With respect to the Initial RSU Grant, each Annual RSU Grant and
each Prorated RSU Grant, if the relevant date of grant is not a business day on
which the Fair Market Value can be determined, then the Fair Market Value shall
be determined as of the last business day preceding the relevant date of grant
on which the Fair Market Value can be determined. The terms and conditions of
the Director RSUs shall be set forth in an Agreement which shall be delivered to
the Participants reasonably promptly following the relevant date of grant of
such Director RSUs.

 

Section 2.2    Vesting.

 

Director RSUs shall be settled only to the extent the Participant is vested
therein. Subject to Section 2.3(b), the Initial RSU Grant and each Annual RSU
Grant shall vest on the first anniversary of the relevant date of grant. A
Prorated RSU Grant shall vest on the first anniversary of the date of grant of
the Annual RSU Grant that was awarded during the calendar year in which the
Participant received such Prorated RSU Grant.

 

Section 2.3    Settlement of Restricted Share Units.

 

(a)    Settlement.    On the date on which Director RSUs vest, all restrictions
contained in the Agreement covering such Director RSUs and in the Plan shall
lapse as to such Director RSUs, and the Director RSUs shall be payable in shares
of Class B Common Stock and shall be evidenced in such manner as the Board in
its discretion shall deem appropriate, including, without limitation, book-entry
registration or issuance of one or more stock certificates. If stock
certificates are issued, such certificates shall be

 

4

--------------------------------------------------------------------------------


 

delivered to the Participant or such certificates shall be credited to a
brokerage account if the Participant so directs; provided , however, that such
certificates shall bear such legends as the Board, in its sole discretion, may
determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.

 

(b)    Settlement in the Event of Termination of Services.    If the services of
a Participant as a director of the Company terminate for any reason, the
Participant shall forfeit all unvested Director RSUs as of the date of such
event.

 

(c)    Deferral of Settlement.    Notwithstanding Section 2.3(a), a Participant
may elect to defer settlement of any or all Director RSUs to a date subsequent
to the vesting date of such Director RSUs, provided  that: (i) with respect to
each Annual RSU Grant, such election to defer is made no later than December 31
of the year prior to the year in which the Outside Director performs any of the
services for which such Director RSUs are granted; (ii) with respect to the
Initial RSU Grant, such election to defer is made within 30 days of the date of
the Company’s 2005 Annual Meeting of Stockholders; and (iii) with respect to
each Prorated RSU Grant, such election to defer is made prior to the date of
grant, except that, with respect to Prorated RSU Grants for the calendar year
2007, such grants shall not be eligible for deferral. Settlement of any deferred
Director RSUs shall be made in a single distribution or three or five annual
installments in accordance with the Participant’s deferral election. The single
distribution or first annual installment, as applicable, will be payable on the
later of (i) six months following the date of the Participant’s termination of
services on the Board for any reason or (ii) January 31 of the calendar year
following the calendar year in which the Participant’s services on the Board
terminates for any reason.

 

ARTICLE III

 

 DIVIDEND EQUIVALENTS

 

The Participant shall be entitled to receive Dividend Equivalents on the
Director RSUs in the event the Company pays a regular cash dividend with respect
to the shares of Class B Common Stock. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to a
Participant’s account on the date that the Company pays such regular cash
dividend on the shares of Class B Common Stock. Dividend Equivalents shall
accrue on the Director RSUs until the Director RSUs vest, at which time they
shall be paid in shares of Class B Common Stock determined by dividing (i) the
aggregate amount credited in respect of such Dividend Equivalents by  (ii) the
Fair Market Value on the vesting date, with any fractional shares resulting from
this calculation rounded up to the next highest whole share. Payment of Dividend
Equivalents that have been credited to the Participant’s account will not be
made with respect to any Director RSUs that do not vest and are cancelled.

 

In addition, if the Participant elects to defer settlement of the Director RSUs,
as permitted under Section 2.3(c), such Director RSUs will continue to earn
Dividend Equivalents on the deferred Director RSUs through the settlement date.
All such

 

5

--------------------------------------------------------------------------------


 

Dividend Equivalents credited to the Participant’s account with respect to
deferred Director RSUs shall be converted, on the anniversary of the date on
which the Director RSUs originally vested and on each anniversary thereof, as
appropriate, until the Director RSUs are settled, into additional whole Director
RSUs, based on the Fair Market Value of the Class B Common Stock on the
respective dates. Such additional Director RSUs shall be deferred subject to the
same terms and conditions as the Directors RSUs to which the Dividend
Equivalents originally related.

 

ARTICLE IV

 

 EFFECT OF CERTAIN CORPORATE CHANGES

 

In the event of any merger, consolidation, stock-split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization,
reclassification, reorganization, split-off or spin-off that changes the
character or amount of the shares of Class B Common Stock or any other changes
in the corporate structure, equity securities or capital structure of the
Company, the Board shall make such proportionate adjustments to (i) the number
and kind of securities subject to any outstanding Awards, (ii) the number and
kind of securities subject to the Initial RSU Grant, the Prorated RSU Grants and
the Annual RSU Grants referred to in Section 2.1, and (iii) the maximum number
and kind of securities available for issuance under the Plan referred to in
Section 1.5, in each case, as it deems appropriate. The Board may, in its sole
discretion, also make such other adjustments as it deems appropriate in order to
preserve, but not increase, the benefits or potential benefits intended to be
made available hereunder upon the occurrence of any of the foregoing events. The
Board’s determination as to what, if any, adjustments shall be made shall be
final and binding on the Company and all Participants. Adjustments under this
Article shall be conducted in a manner consistent with any adjustments under the
Stock Option Plan.

 

ARTICLE V

 

 MISCELLANEOUS

 

Section 5.1    No Right to Re-election.

 

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for re-election by the Company’s
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.

 

Section 5.2    Restriction on Transfer.

 

The rights of a Participant with respect to any Awards under the Plan shall not
be transferable by the Participant to whom such Awards are granted, except
(i) by will or the laws of descent and distribution, (ii) upon prior notice to
the Company, for transfers to members of the Participant’s immediate family or
trusts whose beneficiaries are members

 

6

--------------------------------------------------------------------------------


 

of the Participant’s immediate family, provided  that such transfer is being
made for estate and/or tax planning purposes without consideration being
received therefor, (iii) upon prior notice to the Company, for transfers to a
former spouse incident to a divorce, or (iv) for such other transfers as the
Board may approve, subject to any conditions and limitations that it may, in its
sole discretion, impose.

 

Section 5.3    Stockholder Rights.

 

No grant of an Award under the Plan shall entitle a Participant, a Participant’s
estate or a permitted transferee to any rights of a holder of shares of Class B
Common Stock, except upon the delivery of shares as provided in
Section 2.3(a) to a Participant, the Participant’s estate or the permitted
transferee upon settlement of an Award.

 

Section 5.4    No Restriction on Right of Company to Effect Corporate Changes.

 

The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
shares of Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for shares of Class B Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

Section 5.5    Headings.

 

The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.

 

Section 5.6    Governing Law.

 

The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

ARTICLE VI

 

 AMENDMENT AND TERMINATION

 

The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amending
the provisions for determining the amount of Director RSUs to be issued to an
Outside Director, provided, however , that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the shares of Class B Common Stock
are then listed must be

 

7

--------------------------------------------------------------------------------


 

approved by the stockholders of the Company shall not be effective unless and
until such stockholder approval has been obtained in compliance with such law or
rule; and no alteration, amendment, suspension or termination of the Plan that
would adversely affect a Participant’s rights under the Plan with respect to any
Award made prior to such action shall be effective as to such Participant unless
he or she consents thereto, provided, however, that no such consent shall be
required if the Board determines in its sole discretion that any such
alteration, amendment, suspension or termination is necessary or advisable to
comply with any law, regulation, ruling, judicial decision or accounting
standards or to ensure that Director RSUs or Dividend Equivalents are not
subject to federal, state or local income tax prior to settlement.

 

ARTICLE VII

 

 EFFECTIVE DATE AND TERM

 

Section 7.1    Plan History.

 

The Effective Date of the Plan is May 26, 2005, the date on which stockholder
approval was first obtained at the Company’s 2005 Annual Meeting of
Stockholders. The first amendment and restatement of the Plan became effective
as of May 25, 2006, the date on which stockholder approval was obtained at the
Company’s 2006 Annual Meeting of Stockholders. The second amendment and
restatement of the Plan became effective as of May 23, 2007. The third amendment
and restatement of the Plan became effective as of November 1, 2007. The fourth
amendment and restatement of the Plan became effective as of June 9, 2009, the
date on which stockholder approval was obtained at the Company’s 2009 Annual
Meeting of Stockholders.  The fifth amendment and restatement of the Plan became
effective as of January 29, 2010.

 

Section 7.2    Term of the Plan.

 

Unless earlier terminated in accordance with Article VI above, the Plan shall
terminate on the date of the Company’s 2015 Annual Meeting of Stockholders, and
no further Awards may be granted hereunder after such date.

 

8

--------------------------------------------------------------------------------
